Opinion of the Court by
Judge Peters:
It may be inferred from what is stated in the bill of exceptions that it contains all .the evidence adduced on the trial by appellant, but there is no statement that it contains all the evidence heard on the trial on behalf of appellee. And in the absence of such statement this court can not reverse a judgment because it is founded on a verdict rendered-contrary to evidence.
All the instructions given appear to have been asked by appellant, or if not they were not objected to, and they appear as favorable as he was entitled to have them. And as no available error for reversal is presented, the judgment is affirmed.